

117 HR 5442 IH: Fix Nondisclosure of Influence in Health Research Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5442IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Curtis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to submit to Congress a report on actions taken by the Secretary to ensure compliance with disclosure requirements relating to foreign influence.1.Short titleThis Act may be cited as the Fix Nondisclosure of Influence in Health Research Act .2.Report on progress to address undue foreign influenceNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Health and Human Services shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, in a manner that does not compromise national security, a report on actions taken by the Secretary—(1)to address cases of noncompliance with disclosure requirements or research misconduct related to foreign influence, including—(A)the number of potential noncompliance cases investigated by the National Institutes of Health or reported to the National Institutes of Health by a research institution, including relating to undisclosed research support, undisclosed conflicts of interest or other conflicts of commitment, and peer review violations;(B)the number of cases referred to the Office of Inspector General of the Department of Health and Human Services, the Office of National Security of the Department of Health and Human Services, the Federal Bureau of Investigation, or other law enforcement agencies;(C)a description of enforcement actions taken for noncompliance related to undue foreign influence; and(D)any other relevant information; and(2)to prevent, address, and mitigate instances of noncompliance with disclosure requirements or research misconduct related to foreign influence. 